Citation Nr: 0932871	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  02-13 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by memory loss.

2.  Entitlement to an initial rating higher than 10 percent 
for left (minor) elbow disability.

3.  Entitlement to an initial rating higher than 10 percent 
for right (major) shoulder disability.

4.  Entitlement to an initial rating higher than 10 percent 
for right knee disability.

5.  Entitlement to an initial rating higher than 20 percent 
for a lumbar spine disability.

6.  Entitlement to an initial rating higher than 10 percent 
for cervical spine disability before July 23, 2008 and higher 
than 20 percent disabling since.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 
2001.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for left elbow, right shoulder, right knee, and 
lumbar spine disabilities and assigned initial 
noncompensable, 10 percent, 10 percent, and 20 percent 
ratings, respectively.  The October 2001 rating decision also 
denied service connection for memory loss for which the 
Veteran is appealing.

This appeal is also from a December 2002 rating decision that 
granted service connection for a cervical spine disability 
and assigned an initial 10 percent rating.  

In February 2004, the Veteran testified at a hearing at the 
RO before a Veterans Law Judge (VLJ) of the Board.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.  As a different VLJ will be deciding 
the case, the Veteran was afforded an opportunity for a new 
hearing in June 2008.  However, on that date the Veteran 
withdrew his request for a new hearing. 

In August 2004 and January 2008, the Board remanded the 
Veteran's claims to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  

The Board also points out that the most recent rating 
decision issued May 28, 2009 lists the rating for lumbar 
spine strain as 10 percent.  As all other documents including 
the initial October 2001 rating decision which granted 
service connection and the May 2009 Supplemental Statement of 
the Case on appeal list the rating for lumbar spine strain as 
20 percent, the Board will treat this as a clerical error.


FINDINGS OF FACT

1.  Despite a lack of a concrete diagnosis, the Veteran's 
disability manifested by memory loss has been shown by 
competent medical evidence, has had continuous symptomatology 
since service and has been linked to service.

2.  The Veteran's left elbow disability is manifested by 
range of motion from 0 to 145 degrees without additional loss 
of motion on repetitive use.

3.  The Veteran's right shoulder disability is manifested by 
limitation of motion above shoulder level with additional 
loss of motion on repetitive use. 

4.  The Veteran's right knee disability is manifested by 
range of motion from 0 degrees extension to 115 degrees 
flexion without additional loss of motion on repetitive use, 
normal X-ray findings.

5.  The Veteran's lumbar spine disability is manifested by 
normal gait, normal curvature of the spine, flexion limited 
to 65 degrees by pain and motion in all other directions 
limited to 25 degrees by pain with no additional loss of 
motion on repetitive use and no evidence of radiculopathy.

6.  The Veteran's cervical spine disability is manifested by 
flexion to 30 degrees with no additional loss of motion on 
repetitive use and no evidence of radiculopathy.


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, a 
disability manifested by memory loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2008).

2.  The criteria are not met for an initial rating higher 
than 10 percent for a left elbow disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5003, 5024, 5206, 5207 (2008)

3.  The criteria are met for an initial rating of 20 percent 
for a right shoulder disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5003, 
5019, 5201 (2008)

4.  The criteria are not met for an initial rating higher 
than 10 percent for a right knee disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5003, 5256-5262 (2008)

5.  The criteria are not met for an initial rating higher 
than 20 percent for a lumbar spine disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5292, 5293, 5295 (effective prior to September 26, 
2003); 5237, 5243 (effective September 26, 2003).

6.  The criteria are met for an initial rating of 20 percent 
and no higher for a cervical spine disability since the grant 
of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5290, 
5293 (effective prior to September 26, 2003); Diagnostic 
Codes 5235-5243 (effective September 26, 2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

In this decision, the Board grants service connection for a 
disability manifested by memory loss, which is a complete 
grant of the benefit sought on appeal.  As such, no 
discussion of VA's duty to notify and assist is necessary.

The Veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative identified.  
In addition, the Veteran was examined for VA compensation 
purposes in October 2002, July 2003, July 2008, and April 
2009.  These examination reports are adequate for rating 
purposes with respect to his orthopedic disabilities, insofar 
as determining the relative severity of these conditions.  
38 C.F.R. § 4.2.  The Board finds that the current record 
contains sufficient medical evidence with which to accurately 
evaluate his orthopedic disabilities.  Accordingly, the Board 
finds that no further development is needed to meet the 
requirements of the VCAA or the Court.

II.	Service Connection for Memory Loss

The Veteran claims that he has memory loss.  Although a 
cognitive deficit was found through extensive 
neuropsychological testing, no concrete diagnosis of a 
physical or psychological disability has been made to account 
for the Veteran's complaints of memory loss.  However, 
resolving all benefit of the doubt in the Veteran's favor, 
the Board finds that the Veteran has a disability manifested 
by memory loss which warrants service connection.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10 percent) 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2008).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran reports that he noticed short-term memory loss in 
the late 1990s while in service.  He indicated that he would 
forget the driving directions to places that he was familiar 
with, he would lose his train of thought in the middle of 
giving instructions to the new recruits while serving as a 
drill instructor and he would ask his wife the same question 
repeatedly forgetting that she had already answered.  The 
Veteran's STRs include one complaint of memory loss at the 
Separation Examination in February 2001.  No condition was 
diagnosed at that time.  He filed this claim for service 
connection shortly thereafter and retired from service in 
July 2001.  The Veteran clearly has complaints of hearing 
loss while in service.

The Veteran has continued to assert that he suffers from 
memory loss and has continued to seek a diagnosis and 
treatment for his condition.  Despite extensive testing over 
the past eight years, the Veteran's various physicians and 
specialists have not been able to discover the cause of the 
Veteran's memory loss.  However, the January 2006 
neuropsychological evaluation clearly found cognitive 
deficits that could not be linked to a psychological cause.  
The extensive treatment for memory loss clearly establishes 
continuity of symptomatology.

Additionally, in a May 2006 VA examination, the examiner 
stated that the Veteran's memory loss was at least as likely 
as not the product of the Veteran's service occupation as a 
gunnery sergeant and close combat instructor.  Since the 
examiner based his opinion on a thorough review of the 
record, the Board finds that her opinion constitutes 
compelling evidence in favor of the claim for service 
connection.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position).

In the strictest sense, the Veteran does not have a diagnosed 
disability, only diagnosed symptom- memory loss.  Although 
we do not have a concrete diagnosis for the Veteran's symptom 
of memory loss, there is sufficient evidence that a 
disability does exist to warrant service connection.  The 
Board finds that under these facts persuasive evidence of a 
cognitive deficit of still unknown etiology is sufficient to 
meet the first criteria of Hicks.

Therefore, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran has a disability 
manifested by memory loss, that the disability began while he 
was still in service and that there has been continuous 
symptomatology to support a medical nexus between the 
Veteran's current disability and his symptoms in service.  
Therefore, the Veteran is granted service connection for a 
disability manifested by memory loss.  

III.	Increased Rating For Left Elbow Disability

The Veteran was granted service connection for left elbow 
tendonitis and initially assigned a noncompensable (zero 
percent) rating.  The Veteran appealed for a higher initial 
rating.  During the pendency of the appeal, the RO increased 
the rating to 10 percent retroactively effective to the date 
of service connection.  The Veteran has continued to appeal 
for a higher rating.  However, for the reasons and bases 
discussed below, the Board finds that the Veteran's left 
elbow disability does not warrant a rating higher than 10 
percent.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.  

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the Veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare 
up," such as during prolonged use, and assuming these 
factors are not already contemplated in the governing rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, a 
Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  In addition to these types of symptoms, 
other considerations include whether there is swelling, 
deformity or atrophy from disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.

The Veteran's left elbow is currently rated under 38 C.F.R. 
§ 4.71a , DC 5024, for tenosynovitis.  DC 5024 indicates that 
the disability should be rated like degenerative arthritis 
(DC 5003) based on limitation of motion of the affected 
parts.  DC 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  According to 
DC 5003, when limitation of motion would be noncompensable, 
i.e., 0 percent, under a limitation-of-motion code, but there 
is at least some limitation of motion, VA assigns a 10 
percent rating for each major joint so affected, to be 
combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Elbow disabilities are rated under DC 5205- DC 5213.  In this 
case, DC 5206 for limitation of flexion and DC 5207 for 
limitation of extension are most appropriate as there was not 
any evidence of impairment of the ulna or radius, or any 
evidence of supination or pronation.  See 38 C.F.R. § 4.71a, 
DCs 5206-5213; see also Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).

Under DC 5206, a 10 percent rating is warranted if the range 
of motion for either the major or minor forearm is limited to 
100 degrees of flexion; a 20 percent rating is warranted if 
the flexion of either forearm to limited to 90 degrees; a 30 
percent rating is warranted if flexion of the major forearm 
is limited to 70 degrees; a 40 percent rating is warranted if 
flexion of the major forearm is limited to 55 degrees; and a 
50 percent rating is warranted if flexion of the major 
forearm is limited to 45 degrees.  38 C.F.R. § 4.71a, 
DC 5206.  The normal range of motion of the elbow is flexion 
to 145 degrees and extension to 0 degrees.  Normal pronation 
is from zero to 80 degrees and normal supination is from zero 
to 85 degrees.  38 C.F.R. § 4.71, Plate I.  The record shows 
that the Veteran is right hand dominant, so his left arm is 
considered the minor arm.  

Under DC 5207, a 10 percent rating is warranted if extension 
of either the major or minor forearm is limited to 45 or 60 
degrees; a 20 percent rating is warranted if extension of 
either forearm is limited to 75 degrees; a 30 percent rating 
is warranted if extension of the major forearm is limited to 
90 degrees; a 40 percent rating is warranted if extension of 
the major forearm is limited to 100 degrees; and a 50 percent 
rating is warranted if extension of the major forearm is 
limited to 110 degrees.  38 C.F.R. § 4.71a, DC 5207.

Applying the criteria to the Veteran's left elbow disability, 
the Board finds that a rating higher than 10 percent is not 
warranted based on limitation of motion.  The evidence for 
consideration is three VA compensation examinations in 
October 2002, July 2003, and July 2008, private treatment 
records and the Veteran's testimony at the February 2004 
hearing, none of which show sufficient limitation of motion 
for a compensable rating.  

At the October 2002 VA examination, the Veteran reported 
chronic pain that is exacerbated by lifting.  Objective 
findings indicated a slight decrease in the ability to extend 
the arm and tenderness on the medial aspect of the elbow.  
The July 2003 VA examination found very good range of motion 
and no edema.  The examiner noted that the elbow was a little 
sensitive at the tip.  At the July 2008 VA examination, the 
Veteran indicated pain, stiffness and weakness of the left 
elbow.  Range of motion testing exhibited 0 degrees of 
extension and 145 degrees of flexion.  The examiner noted 
pain on extension beginning at 5 degrees but no additional 
loss of motion on repetitive use. The X-rays revealed minimal 
osteoarthritis of the left elbow.  This examiner diagnosed 
left elbow tendonitis.  At his February 2004 hearing, the 
Veteran stated that the left elbow interferes with his daily 
activities because it becomes painful when he drives.  

With respect to the DeLuca criteria, none of the VA examiners 
noted that the range of motion of the Veteran's left elbow 
was additionally limited by pain, fatigue weakness and lack 
of endurance on repetitive use.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Therefore a higher rating is not available based on DeLuca.

The results of the three VA examinations do not support a 
compensable rating based on limitation of motion as flexion 
was greater than 100 degrees and extension greater than 45 
degrees at all examinations.  There was no additional loss of 
motion on repetitive use to warrant a higher rating under 
DeLuca.  There was X-ray evidence of arthritis sufficient to 
warrant a 10 percent rating where there is not sufficient 
limitation of motion for a compensable rating under DC 5206 
or DC 
5207.  Without sufficient limitation of motion to warrant a 
compensable rating or evidence of  pain, fatigue weakness and 
lack of endurance on repetitive use, the Board finds no basis 
on which to assign a rating higher than the 10 percent rating 
currently assigned.  And as the Veteran's left elbow 
disability has never been more than 10 percent disabling the 
Board finds no reason to "stage" the disability rating 
under Fenderson.  Therefore, the appeal is denied as to an 
initial rating higher than 10 percent for a left elbow 
disability.

IV.	Increased Rating For Right Shoulder Disability

The Veteran was granted service connection for right shoulder 
bursitis and initially assigned a 10 percent rating.  The 
Veteran appealed for a higher initial rating.  For the 
reasons and bases discussed below, the Board finds that the 
Veteran's right shoulder disability warrants the higher 20 
percent rating.

The Veteran's right shoulder disability is rated under DC 
5219 for bursitis.  Bursitis like tendonitis is rated as 
degenerative arthritis under DC 5003.  Therefore, the Veteran 
is rated under the diagnostic code for limitation of motion 
of the affected part of the body, in this case the right arm, 
with a minimum rating of 10 percent assigned where there is 
not compensable loss of motion.  

Shoulder disabilities are rated under DC 5201, for limitation 
of motion of the arm.  See 38 C.F.R. § 4.71a, DCs 5201.  
Under DC 5201, a 20 percent rating is assigned where motion 
of either the major or minor arm is limited to the shoulder 
level (i.e., 90 degrees of abduction), or where motion of the 
minor arm is limited to midway between the side and shoulder 
level (i.e., 45 degrees of abduction).  The next higher 
rating of 30 percent requires that motion of the minor arm be 
limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, 
DC 5201.  Parenthetically, the Board notes that normal 
shoulder motion is defined as 0 to 180 degrees of forward 
elevation (flexion), 0 to 180 degrees of abduction, and 0 to 
90 degrees of internal and external rotation.  See 38 C.F.R. 
§ 4.71, Plate I.  The record shows that the Veteran is right 
hand dominant, so his right arm is considered the major arm.  

Applying the above criteria to the facts of this case, the 
Veteran did not have compensable loss of motion of his right 
shoulder at any of the three VA examinations in October 2002, 
July 2003, and July 2008.  At the October 2002 VA 
examination, range of motion testing revealed flexion to 170 
degrees, abduction to 100 degrees, extension to 45 degrees, 
external rotation to 80 degrees and internal rotation to 70 
degrees.  The Veteran complained of pain at a level of 6 out 
of 10 and decreased strength in the right arm.  However, the 
examiner noted no tenderness on palpation of the right 
shoulder.  At the July 2003 VA examination, range of motion 
testing revealed flexion to 175 degrees, abduction to 175 
degrees, external rotation to 85 degrees and internal 
rotation to 85 degrees.  The examiner noted pain on motion of 
the right shoulder.  At the July 2008 VA examination, range 
of motion testing revealed flexion to 140 degrees, abduction 
to 140 degrees, external rotation to 30 degrees and internal 
rotation to 60 degrees.  The Veteran complained of pain, 
stiffness, and instability of the joint.  The examiner noted 
pain during the range of motion testing starting at the last 
5 degrees of motion in each direction but no additional loss 
of motion on repetitive testing.  X-rays revealed 
degenerative joint disease of the AC joint and a small 
glenohumerous joint effusion.

Even factoring in the Veteran's pain, the Veteran still had 
range of motion far in excess of that needed for the 20 
percent rating under DC 5201. At all examinations the Veteran 
could lift his arm above shoulder level.  However, the 
Veteran may warrant a higher rating under the DeLuca 
criteria.  Even though the VA examiners did not note that the 
range of motion of the Veteran's right shoulder was further 
limited by pain, fatigue weakness and lack of endurance 
on repetitive use, the Veteran reported decreased strength in 
the arm and giving way of the shoulder.  A September 2008 
private treatment record showed injections for pain in the 
Veteran's right shoulder and decreased strength of 4/5.  This 
is sufficient to warrant the lowest compensable rating for 
the Veteran's shoulder disability or 20 percent.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 
4.40, 4.45, 4.59.  Therefore a higher rating is not available 
based on DC 5201 or the DeLuca criteria.

Based on the Veteran's complaints of pain, instability and 
decreased strength, the Veteran warrants the minimum rating 
under DC 5201 despite his range of motion being in excess of 
the minimum criteria.  And as the Veteran's right shoulder 
disability has never been more than 20 percent disabling the 
Board finds no reason to "stage" the disability rating 
under Fenderson.  Therefore, the appeal is granted as to an 
initial rating higher than 10 percent for a right shoulder 
disability.

V.	Increased Rating For Right Knee Disability

The Veteran was granted service connection for right knee 
strain and initially assigned a 10 percent rating.  The 
Veteran appealed for a higher initial rating.  However, for 
the reasons and bases discussed below, the Board finds that 
the Veteran's right knee disability does not warrant a rating 
higher than 10 percent.

VA rated the Veteran's right knee disorder as 10-percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5262 for 
malunion of the tibia and fibula.  Under 5262, a 10 percent 
rating is warranted if there is malunion of the tibia and 
fibula resulting in a slight knee or ankle disability; a 20 
percent rating is warranted if there is malunion of the tibia 
and fibula resulting in a moderate knee or ankle disability; 
a 30 percent rating is warranted if there is malunion of the 
tibia and fibula resulting in a marked knee or ankle 
disability; and a 40 percent rating is warranted if there is 
nonunion of the tibia and fibula with loose motion requiring 
a brace.

The Board notes that there is no evidence in the record of 
malunion of the tibia and fibula.  The Board will therefore 
consider other possible diagnostic codes for rating 
disabilities of the knee.  See 38 C.F.R. § 4.71a, DC 5256-DC 
5262; see also Butts v. Brown, 5 Vet. App. 532 (1993) (choice 
of diagnostic code should be upheld if supported by 
explanation and evidence).  Under DC 5260, a 10 percent 
rating is warranted if the knee has flexion limited to 
45 degrees; a 20 percent rating is warranted if the knee has 
flexion limited to 30 degrees; and a 30 percent rating is 
warranted if the knee has flexion limited to 15 degrees.  For 
VA compensation purposes, normal range of motion of the knee 
is from 0 degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71a, Plate II (2008).  

Under DC 5261 for evaluation based on limitation of extension 
of the leg, a 0 percent rating is warranted if extension of 
the knee is limited to 5 degrees; a 10 percent rating is 
warranted if extension of the knee is limited to 10 degrees; 
a 20 percent rating is warranted if extension of the knee is 
limited to 15 degrees; a 30 percent rating is warranted if 
extension of the knee is limited to 20 degrees, a 40 percent 
rating is warranted if extension of the knee is limited to 30 
degrees warrants; and a 50 percent rating is warranted if 
extension of the knee is limited to 45 degrees.  

Under DC 5257, a 10 percent rating is warranted if there is 
recurrent subluxation or lateral instability resulting in a 
slight knee disability; a 20 percent rating is warranted if 
there is recurrent subluxation or lateral instability 
resulting in a moderate knee disability; and 30 percent 
rating is warranted if there is recurrent subluxation or 
lateral instability resulting in a severe knee disability.  
38 C.F.R. § 4.71a, DC 5257.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257, respectively, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, 
a separate rating must be based on additional disability.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a Veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DCs 5260 or 5261, but it must 
at least meet the criteria for a zero percent rating or there 
be objective evidence of painful motion because, read 
together, DC 5003 and 38 C.F.R. § 4.59 provide that painful 
motion due to degenerative arthritis, which is established by 
X-ray, is deemed to be limitation of motion and warrants the 
minimum rating for a joint, even if there is no actual 
limitation of motion.  See also Lichtenfels v. Derwinski; 1 
Vet. App. 484, 488 (1991).

In VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2007), VA's General Counsel held that separate ratings also 
may be assigned for limitation of flexion and extension of 
the same knee.

Applying the above criteria to the facts of this case, the 
Veteran did not have compensable loss of motion of his right 
knee at any of the three VA examinations in October 2002, 
July 2003, and July 2008.  At both the October 2002 and July 
2003 VA examinations, the range of motion testing revealed 
flexion to 140 degrees and extension to 0 degrees.  At the 
July 2008 VA examination flexion was to 115 degrees and 
extension to 0 degrees.  The examiner noted pain starting at 
95 degrees of flexion but no additional loss of motion on 
repetitive use.  The Veteran complained of pain to the entire 
patella, stiffness and instability.  X-rays of the right knee 
were normal.

In addition to not having sufficient limitation of motion to 
warrant a compensable rating, the Veteran does not warrant a 
higher rating under the DeLuca criteria, as none of the VA 
examiners noted that the range of motion of the Veteran's 
right knee was further limited by pain, fatigue weakness and 
lack of endurance on repetitive use.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 
4.59. 

Furthermore, the X-rays showed no evidence of malunion of the 
tibia and fibula or arthritis to warrant ratings under DC 
5262 or DC 5003.  The only justification the Board finds for 
the Veteran's currently assigned 10 percent rating appears to 
be his own subjective complaints of right knee instability.  
And as the VA examiner at the July 2003 examination noted 
stable medial, lateral, anterior and posterior ligaments and 
all three VA examiners noted no crepitus, the Board finds no 
basis to determine that the severity of the Veteran's right 
knee instability is more than slight, which warrants the 
currently assigned 10 percent rating and no higher.

As the Veteran's right knee does not have compensable loss of 
range of motion, additional loss of motion on repetitive use, 
arthritis, or objective evidence of lateral instability or 
subluxation, the Board finds no basis to assign a rating 
higher than 10 percent for the Veteran's right knee 
disability.  And as the Veteran's right knee disability has 
never been more than 10 percent disabling the Board finds no 
reason to "stage" the disability rating under Fenderson.  
Therefore, the appeal is denied as to an initial rating 
higher than 10 percent for a right knee disability.

VI.	Increased Rating For Lumbar Spine Disability

The Veteran was granted service connection for a lumbar spine 
disability and initially assigned a 20 percent rating.  The 
Veteran appealed for a higher initial rating.  However, for 
the reasons and bases discussed below, the Board finds that 
the Veteran's lumbar spine disability does not warrant a 
rating higher than 20 percent under the old or new criteria.

The criteria for rating disabilities of the spine were 
amended on two occasions since the Veteran filed his claim in 
February 2001.  The Board is required to consider his claim 
in light of both the former and revised standards to 
determine whether an increased rating for his low back 
disability is warranted.  But VA's Office of General Counsel 
has determined that the amended rating criteria, 
if more favorable to the claim, can be applied only 
prospectively for periods from and after the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g); and 38 C.F.R. § 3.114.

The Veteran's low back disability was initially rated under 
the former DC 5292 for limitation of motion of the lumbar 
spine.  At the time he filed his claim in February 2001, 
limitation of motion of the lumbar spine was evaluated under 
DC 5292, which provided for a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion.  The words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  However, 
the Rating Schedule provides some guidance by listing normal 
ranges of motion of the thoracolumbar spine for VA purposes 
to be 90 degrees of flexion, 30 degrees of extension, 30 
degrees of lateral flexion, and 30 degrees of rotation.  See 
38 C.F.R. § 4.71a, Plate V.  68 Fed. Reg. 51,458 (Aug. 27, 
2003).

Spine disabilities could also be rated under DC 5293, for 
intervertebral disc syndrome (IVDS, i.e., disc disease).  
This DC provided for a 10 percent rating for recurring 
attacks of mild IVDS; a 20 percent rating for recurring 
attacks of moderate IVDS and a 40 percent rating for 
recurring attacks of severe IVDS with intermittent relief.  A 
60 percent rating required pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, DC 5293 (2001).

The first amendment pertaining to IVDS became effective on 
September 23, 2002.  Under the revised criteria, IVDS is 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293 (September 23, 2002).

Under these revised criteria, a 10 percent rating requires 
incapacitating episodes having a total duration of at least 
at least one week but less than two weeks; a 20 percent 
rating requires incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months and a 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
An incapacitating episode is defined as a period of acute 
signs and symptoms due to IVDS requiring bedrest and 
treatment "prescribed by a physician."  Id.

The second amendment, effective September 26, 2003, involved 
a revision of the portion of the rating schedule to which 
diseases and injuries of the spine are evaluated.  In 
particular, DC 5293 for rating IVDS was changed to DC 5243, 
which provides that ratings are now based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
(effective September 26, 2003), or on the basis of 
incapacitating episodes (the criteria for which remain 
unchanged from September 23, 2002), whichever method results 
in a higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait 
or abnormal spinal contour.   38 C.F.R. § 4.71a, DC 5237.  A 
20 percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or where 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned if evidence shows forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, a 50 
percent rating if the evidence shows unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating if 
the evidence shows unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

As to the determination of the neurological manifestations, 
DC 8520 pertains to paralysis of the sciatic nerve.  Under 
this provision, mild incomplete paralysis warrants a 10 
percent disability evaluation; moderate incomplete paralysis 
warrants a 20 percent disability evaluation; moderately 
severe incomplete paralysis warrants 
a 40 percent disability evaluation; and severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
disability evaluation.  An 80 percent disability rating is 
warranted for complete paralysis, where the foot dangles and 
drops, there is no active movement possible of the muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's low back disability has not met 
either the former or revised standards for a rating higher 
than 20 percent since August 1, 2001, the day after he was 
discharged from service and returned to civilian life.  The 
medical evidence for consideration includes three VA 
examination reports and private treatment records.  

The report of the October 2002 VA examination indicates the 
Veteran had flexion to 100 degrees, extension to 40 degrees, 
and lateral rotation and lateral flexion to 30 degrees 
bilaterally.  The Veteran had a normal gait and could walk on 
his heels.  The examiner noted negative straight leg raises, 
and normal reflexes and sensation in the lower extremities.  
The July 2003 VA examination found flexion to 85 degrees, and 
normal range of motion in all other directions.  The examiner 
noted normal curvature of the lumbar spine and no tenderness 
on palpation.  The examiner also noted normal strength, 
reflexes and sensation in the lower extremities.   The July 
2008 VA examination found flexion to 90 degrees (limited by 
pain to 65 degrees), and normal extension, lateral rotation 
and lateral flexion (limited by pain to 25 degrees).   X-rays 
showed a normal lumbar spine.  Earlier X-rays had discovered 
spinal bifida occulta at the S1 level.  The Veteran 
complained of a jabbing pain in the low left spinal area.

A.  Criteria in Effect Prior to September 23, 2002

There is no evidence of a diagnosis of IVDS of the lumbar 
spine.  None of the examination reports mentioned suggest the 
Veteran's low back disability is manifested by "severe" 
IVDS, as required for a higher 40 percent rating under the 
former DC 5293.  The determinative issue is one of degree, 
considering the relative frequency and severity of his 
symptoms.  See 38 C.F.R. §§ 4.2, 4.6.  

None of examinations showed more than moderate limitation of 
motion, so no more than a 20 percent rating under the former 
DC 5292.  At all examinations the Veteran had range of motion 
in all directions, albeit less than full range of motion.  
See 38 C.F.R. § 4.71a, Plate V.  Without more significant 
limitations of motion, his limitation of motion would not be 
considered severe.

The Board also finds that a disability rating higher than 20 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  Although the Veteran 
complained of jabbing low back pain, the examiners did not 
observe physical findings that would account for or otherwise 
explain his pain as he described it.  And all three examiners 
stated that his motion was not further limited on repetitive 
use of his low back.  In light of these findings, there are 
simply no grounds to assign a disability rating higher than 
20 percent based on these factors.

B.  Criteria in Effect from September 23, 2002 to September 
26, 2003

With respect to the revised rating criteria for IVDS, 
effective September 23, 2002, the Board notes that the 
evidence does not establish the occurrence of any 
incapacitating episodes - much less of sufficient duration 
and frequency as to warrant assigning a higher rating.  
During all three VA examinations, the Veteran described some 
limitation of his activities from back pain, however, he did 
not indicate or imply that he had required any bedrest in the 
last year because of his low back disability or that a doctor 
had prescribed him bedrest in the past year.  Thus, he does 
not have the 2 to 4 weeks of prescribed bedrest in the past 
year needed for the higher 20 percent rating. 

Under DC 5293, however, the Board must also consider whether 
separate ratings for the chronic orthopedic and neurologic 
manifestations of the Veteran's low back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, result in a higher combined evaluation.  
As discussed above, the Veteran's orthopedic manifestations 
were properly rated as moderate limitation of motion under DC 
5292.  And as for his neurological manifestations, there are 
no objective findings of radiculopathy/sciatic neuropathy.  
Although at the October 2002 VA examination the Veteran 
indicated that his pain sometimes radiated down his left leg, 
none of the radiographic evidence showed nerve impingement.  
Further, sensation, strength and reflexes in the lower 
extremities were normal during all three examinations, 
further arguing against any neurological complications of the 
low back disability.  Thus, a separate rating based on 
neurological impairment is not warranted.

C.  Criteria in Effect since September 26, 2003

Lastly, the Board finds that a disability rating in excess of 
20 percent is not warranted for the Veteran's low back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.  At all three examinations the Veteran 
had motion in every direction, no muscle spasm, and no 
abnormal curvature of the spine or abnormal gait.  His 
flexion (which was to limited to 65 degrees by pain at the 
July 2008 VA examination) was still greater than the 60-
degree limitation necessary for his current 20 percent 
rating, and his combined range of motion (of 190 degrees) was 
far greater than the 120-degree limitation.   Hence under the 
new criteria, as he does not even meet the criteria for his 
current 20 percent rating, there is no basis to assign a 
higher 40 percent rating.

Additionally, as discussed above the Veteran's only evidence 
of limitation on repetitive use and radiculopathy was his 
subjective complaints of pain.  As none of the objective 
findings supported his subjective complaints he would not be 
entitled to a higher orthopedic rating under DeLuca or a 
separate rating for neurological symptoms under DC 8520.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to an initial rating higher than 20 percent 
for his low back disability.  This is true since the grant of 
service connection, under either the old or new criteria.  
And as the Veteran's low back disability has never been more 
than 20 percent disabling the Board finds no reason to 
"stage" the disability rating under Fenderson.  
Accordingly, the appeal is denied.

VII.	Increased Rating For Cervical Spine Disability 

The Veteran was service-connected for a cervical spine 
disability and initially assigned a 10 percent rating 
effective October 18, 2002, but during the pendency of the 
appeal, the RO increased the rating to 20 percent effective 
the date of a VA examination, July 23, 2008.  He has 
continued to appeal for an even higher disability rating, 
asserting that his symptoms have consistently been more 
severe than reflected by the 20 percent disability rating.  
As will be explained, the Board agrees that his symptoms have 
been rather consistent since he was granted service 
connection in October 18, 2002.  So the Board is assigning 
the higher 20 percent disability rating effective back to the 
date of service connection.  However, the Board also finds 
that at no time since the grant of service connection has a 
disability rating greater than 20 percent been warranted.

The Veteran's cervical spine disability was initially rated 
Diagnostic Code 5293, for intervertebral disc syndrome. 38 
C.F.R. § 4.71a, Diagnostic Code 5293(effective September 23, 
2002).  As discussed above, this diagnostic code rates both 
the IVDS of the lumbar or cervical spine based on the 
frequency of incapacitating episodes.

At the time the Veteran filed his claim, cervical spine 
disabilities were also rated under limitation of motion of 
the cervical spine was evaluated under Diagnostic Code 5290, 
which provided for a 10 percent disability rating for slight 
limitation of motion, a 20 percent disability rating for 
moderate limitation of motion, and a 30 percent disability 
rating for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (1996).  The Schedule for Rating 
Disabilities lists normal ranges of motion of the cervical 
spine for VA purposes to be forward flexion of the cervical 
spine from zero to 45 degrees, extension from zero to 45 
degrees, left and right lateral flexion from zero to 45 
degrees, and left and right lateral rotation from zero to 80 
degrees.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V.  68 Fed. Reg. 51,458 (Aug. 27, 
2003).

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 10 percent disability rating if forward 
flexion is between 30 degrees and 40 degrees, the combined 
range of motion is between 170 degrees and 335 degrees, or if 
there is muscle spasm, guarding or localized tenderness not 
severe enough to result in abnormal spinal contour.  A 20 
percent disability rating is warranted if forward flexion of 
the cervical spine is greater than 15 degrees but not greater 
than 30 degrees, or if the combined range of motion of 
cervical spine is not greater than 170 degrees; or if there 
is muscle spasm of guarding severe enough to result in 
abnormal spinal contour.  A 30 percent disability rating is 
assigned if forward flexion of the cervical spine is 15 
degrees or less, or for favorable ankylosis of the entire 
cervical spine.  A 40 percent disability rating is assigned 
for unfavorable ankylosis of the entire cervical spine.  
Lastly, a 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2008).

The evidence for review consists of four VA examinations 
dated October 2002, July 2003, July 2008 and April 2009.  At 
the October 2002 VA examination, the examiner made no 
specific findings as to limitation of motion but based on an 
MRI of the cervical spine diagnosed a disc protrusion at the 
C5-C6 level.  The July 2003 VA examination, notes that his 
cervical spine demonstrated flexion to 40 degrees, extension 
to 45 degrees, lateral rotation to 75 degrees, and lateral 
flexion of 45 degrees.  At the July 2008 VA examination, the 
Veteran reported non-radiating jabbing pain at the base of 
the posterior neck.  The April 2009 VA examination showed 
flexion to 30 degrees, extension to 35 degrees, lateral 
rotation to 50 degrees, and lateral flexion to 30 degrees.

A.  Criteria in Prior to September 26, 2003

Applying the above criteria to the facts of this case, the 
Board finds that, after factoring the Veteran's complaints of 
pain on motion, his cervical spine exhibits moderate 
limitation of motion and thus meets the criteria for an 
initial 20 percent rating under Diagnostic Code 5290.  

Range-of-motion testing during the July 2003 and April 2009 
VA examinations reveal a slight loss of flexion, extension, 
lateral flexion, and lateral rotation.  See Schedule for 
Rating Disabilities effective September 26, 2003, Plate V. 68 
Fed. Reg. 51,458 (Aug. 27, 2003).  These findings are thus 
analogous with either mild or moderate limitation of motion 
of the cervical spine. The Veteran did complain of jabbing 
pain in the back of his neck.  In light of these complaints, 
the Board finds that his cervical spine is characterized by 
moderate limitation of motion, for which a 20 percent 
disability rating is assigned under Diagnostic Code 5290.  
Thus, a 20 percent disability rating is warranted for the 
Veteran's cervical spine disability since the initial grant 
of service connection.

The Board also finds that the preponderance of the evidence 
is against a disability rating in excess of 20 percent under 
all applicable rating criteria.  The evidence discussed above 
does not show that the Veteran's cervical spine demonstrates 
severe limitation of motion, as required for a 30 percent 
disability rating under Diagnostic Code 5290. Although the 
Veteran's complaints of pain were sufficient to warrant a 20 
percent disability rating, none of the three examination 
reports makes any reference to weakness, stiffness, lack of 
endurance, or fatigability of the cervical spine.  None of 
the examinations noted additional loss of motion on 
repetitive use.  Consequently, there is simply no basis to 
assign a disability rating higher than 20 percent based on 
functional loss due to pain, weakness, fatigability, or 
incoordination of the cervical spine.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.

With respect to the criteria for intervertebral disc 
syndrome, the Board notes that the evidence does not 
establish the occurrence of any incapacitating episodes.  

B.	Criteria in Since to September 26, 2003

With respect to the revisions to the Rating Schedule made 
effective from September 26, 2003, the Board notes that the 
evidence does not show forward flexion of the cervical spine 
of 15 degrees or less, or favorable ankylosis of the entire 
cervical spine, such that a 30 percent disability rating 
would be in order.

In addition, since the Veteran's orthopedic manifestations 
have been rated as 20 percent disabling, with no evidence of 
incomplete paralysis of the upper radicular group (fifth and 
sixth cervicals), a separate disability rating is not 
warranted based on neurological manifestations of the 
cervical spine disability.  38 C.F.R. §§ 4.25,  4.121a, 
Diagnostic Code 8510 (2008).  In this regard, there is no 
evidence of any paralysis involving the upper radicular 
group.  The Board notes that the Veteran reported weakness 
down his right arm at the October 2002 examination and that 
the examiner believed this weakness to be cervical in origin.  
However, none of the later testing revealed diminished 
strength in either upper extremities.  Thus without 
incapacitating episodes or additional limitation of motion, 
the Board finds no basis on which to assign a rating higher 
than 20 percent for the Veteran's cervical spine disability.  
However, as stated above, the Board does find that the 
Veteran's symptoms have been relatively stable since the 
grant of service connection so the 20 percent rating should 
be assigned as of that date.

VIII.	Extra schedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 
10 percent for the Veteran's left elbow disability, 20 
percent for the Veteran's right shoulder disability, 10 
percent for the Veteran's right knee disability, 20 percent 
for the Veteran's lumbar spine disability, and 20 percent for 
cervical spine disability contemplate the Veteran's symptoms, 
referral to the Under Secretary for Benefits or the Director 
of Compensation and Pension Service for consideration of 
extra-schedular evaluations are not required.  
In other words, there is no evidence that any of the 
Veteran's service-connected disabilities have caused marked 
interference with his employment - meaning above and beyond 
that contemplated by his schedular ratings, or required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Thun. 

Moreover, the Veteran has been employed as an ROTC instructor 
throughout the appeal period arguing against substantial 
interference with his employment from his service-connected 
disabilities.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Indeed, in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating, itself, is recognition 
that industrial capabilities are impaired.  So the Board does 
not have to refer this case for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Service connection for a disability manifested by memory loss 
is granted.

The claim for a disability rating higher than 10 percent for 
a left elbow disability is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a right shoulder disability is increased 
to 20 percent.

The claim for a disability rating higher than 10 percent for 
a right knee disability is denied

The claim for a disability rating higher than 20 percent for 
a lumbar spine disability is denied

Subject to the law and regulations governing payment of 
monetary benefits, an initial 20 percent rating for cervical 
spine disability is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


